Citation Nr: 1312033	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  12-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating effective February 9, 2010.  The claims file was then transferred back to the RO in Wichita, Kansas.

The Board notes that the RO had previously denied service connection for PTSD in an October 2006 rating decision.  Constructively of record within one year of the October 2006 rating decision were VA treatment records noting continued findings of PTSD dated from January 2007 through October 2007.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

Previous VA treatment records that were considered in the October 2006 rating decision note diagnoses of PTSD and the Veteran's reports of his experiences in Vietnam including serving in the combat zone and only being 17 at the time.  In addition these treatment records note complaints of nightmares, anger, and anxiety.  The RO denied service connection for PTSD in October 2006 on the basis that even though the record showed a diagnosis of PTSD, there was no showing of a relationship between the Veteran's PTSD and service. 

The VA treatment records dated from January 2007 through October 2007 continue to show diagnoses of PTSD with complaints of nightmares and intrusive memories of Vietnam.  However, he also reported auditory and visual hallucinations for the first time on a VA treatment record dated, October 30, 2007.  Notwithstanding the new reported symptom, the Board does not find that the evidence submitted within one year of the October 2006 rating decision constitutes new and material evidence regarding service connection for PTSD.  The evidence reflects similar and somewhat worsening symptoms of PTSD, but the treatment records dated from January 2007 through October 2007 still do not reflect a link between the Veteran's PTSD and his military service in Vietnam.  Therefore, the Board does not find that the October 2006 rating decision remained pending; and instead became final.

Evidence in the form of a February 2013 affidavit by the Veteran has been received subsequent to the final consideration of the claim by the RO.  The Veteran's representative also submitted additional relevant medical evidence and argument in March 2013.  The Veteran has waived RO consideration of this evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c)(2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's PTSD causes total occupational and social impairment with persistent hallucinations, some suicidal ideation, anxiety, depression, panic attacks ranging from more than once a week to continuous, chronic sleep impairment, and mild memory loss.  


CONCLUSION OF LAW

The criteria were met for a 100 percent schedular rating for the PTSD as of the time of the initial claim for service connection for this condition on February 9, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating their claims for VA compensation and other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is granting a 100 percent rating for the Veteran's PTSD retroactively effective from February 9, 2010, the date of receipt of his original claim for service connection for this condition.  Therefore, this award represents a complete grant of the benefits sought on appeal.  Thus, the Board need not discuss whether there has been compliance with the duty to notify and assist provisions of the VCAA because this is ultimately inconsequential inasmuch as the Veteran is receiving the requested benefits, regardless.  

The Veteran filed a petition to reopen service connection for PTSD on February 9, 2010.  The RO granted service connection for PTSD in a September 2010 rating decision, assigning a 50 percent rating, effective February 9, 2010.  The Veteran appealed this rating.  He contends that his service-connected PTSD is more disabling than currently evaluated.  Specifically he and his representative have asserted that he should be entitled to at least a 70 percent rating with a total disability rating based on individual unemployability (TDIU), or a 100 percent schedular rating.

He argued his relationships are limited as a result of his PTSD, he suffers from severe anxiety, and he engages in limited activities.  He noted his symptoms include auditory and visual hallucinations, near continuous depression and anxiety with anxiety attacks reported two or three times a week, some obsessional rituals, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

In February 2013 the Veteran submitted an affidavit stating that other than going to doctor's appointments and the store when it is not busy, he does not leave the house because he cannot tolerate being around other people.  He said he hallucinates when not on his medications.  He continues to have nightmares, gets angry easily, and has suicidal thoughts.  He stated that his PTSD symptoms prevent him from obtaining and retaining gainful employment.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 . 

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 50 percent disabling, effective February 9, 2010, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.13.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A next higher 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 100 percent, effective February 9, 2010.  See 38 C.F.R. § 4.7; Fenderson, 12 Vet. App. at 119.  

The Veteran saw the VA doctor in February 2010 and reported no longer having nightmares.  He stated that he only saw faces related to Vietnam when he closed his eyes and he hears voices less.  He reported he still occasionally see things out of the corner of his eye.  He denied suicidal and homicidal ideation.  The VA doctor noted he was cooperative with fair eye contact and a euthymic mood.

In August 2010 the Veteran was afforded a VA examination.  The examiner noted review of the Veteran's claims file.  The examiner found a mildly blunted affect but that the Veteran was appropriately dressed.  He was also oriented with unremarkable thought processes and content.  The Veteran reported hallucinations since Vietnam, including seeing faces from Vietnam in his peripheral vision about once a week, and hearing noises such as a phone ringing and people talking daily. He reported feelings of hopelessness, lack of energy, and anhedonia that intensified after his son was murdered in 2001.  He did not report any suicidal or homicidal thoughts.  He stated that he is very close to his 9-year-old grandson, who he picks up from school every day and cares for during the summer.  He enjoys taking his grandson to the movies and zoo.  He also has a good relationship with his two children.  He indicated he had no friends outside of his family and avoids social situations.  He also said he had lost interest in many leisure activities since his son's death.  The Veteran reported difficulty remembering dates and names, trouble sleeping, being jumpy, nightmares (three to four times a week since he began receiving treatment), and some repetitive behaviors (washing dishes two to three times, checking door locks two to three times before going to bed, and washing hands seven to eight times a day).  He also reported panic attacks two to three times per week and a history of anger and irritability when he was working.  He reported he had a history of flashbacks, but had not had one for about a year.  He listed his last employment of cement finisher as ending in 2001 or 2002 due to lower back pain and depression due to the death of his son.  The examiner diagnosed him with PTSD and assigned a GAF score of 50.  He opined that the Veteran had reduced reliability and productivity due to PTSD symptoms.

In November 2010 the Veteran returned to the VA for a therapy appointment, reporting few nightmares in the last month and suicidal thoughts without plan or intent.  He was found to be alert and oriented with a mildly depressed mood and tearful affect.  He reported difficulty sleeping, a lot of anxiety, hallucinations, and getting angry except for with his grandson.  

He continued to report hallucinations at a VA appointment in March 2011 when he was found to be mildly depressed with appropriate affect.  In July 2011 he related that he had tried to work for a friend in a pawn shop but got so nervous he didn't last the day.  He continued reporting hallucinations and said he had had suicidal thoughts.  He also said he sometimes has homicidal thoughts after seeing gang members as his son died in a drive-by shooting, but that he would not act on them.  He opined that he could not work if he had to be around other people.  His homicidal thoughts were gone by August 2011 and his suicidal thoughts fleeting without plan or intent.  He also reported no hallucinations during the day and only seeing faces from Vietnam when he closes his eyes at night.  He reported he had been able to go into stores with less anxiety.

The Veteran was afforded a second VA examination in July 2012.  The examiner marked that the Veteran had total occupational and social impairment.  The Veteran reported that he had been married three times but had been divorced for the past 28 years.  He stated that he is close to his four grandchildren and his 10-year-old grandson stays with him in the summer.  He said he will go to the store if his grandson is with him, but will not go alone, and cannot bring himself to go to his grandson's baseball games and be in public.  He reported he has no friends and the examiner stated his only relationships seemed to be with his grandchildren.  He stays busy working in his yard and riding his motorcycle, although he reported he had not ridden in several weeks since he had an urge to run the bike into a pole.  He stated that suicide was always on his mind.  He also indicated that he had had a lot of anger problems that had improved since he has been in mental health treatment.

He reported at the examination that he quit working construction 16 years ago when he was eligible for a small pension.  He had been working part time but was having trouble functioning in the workforce due to his heavy drinking.  He has a high school education and some military vocational training.  He reported he tried to work at his friend's pawn shop but after a couple days he quit because he found it too difficult to deal with people who were upset.  He reported losing a lot of jobs due to his drinking.

The Veteran reported he began seeing "dead people" in Vietnam and continues to see them, including soldiers, and they sometimes talk to him, seeking his help.  He reported he has nightmares once or twice a week since being on medication and has trouble sleeping.

The examiner found the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; disturbance of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and persistent delusions or hallucinations.  The examiner stated that the Veteran has not been able to function well for many years, even with sobriety.  He struggles to get out of the house and realizes his son's death intensified his symptoms.  The examiner assigned a GAF of 40.

In addition, VA treatment records dated in February 2013 note that the Veteran appeared very anxious and distressed trying to describe how he felt was getting worse.  He would not go out unless he absolutely had to and it was difficult to even interact with his grandson.  It was further noted that he had ongoing visual hallucinations when he was trying to sleep and saw faces of men he served with.  He was hoping to go to his grandson's parent teacher conference in two weeks, but was having a hard time thinking about leaving the house.  He also described his PTSD symptoms as very debilitating and preventing him from seeking/ sustaining employment.

The Board finds the Veteran's PTSD more nearly approximates the criteria for a 100 percent scheduler rating.  The Veteran's symptoms as a whole suggest the Veteran's PTSD is manifested by total occupational and social impairment with the most prominent feature being persistent hallucinations.  He reported seeing and hearing people talking, as well as seeing things out of the corner of his eye and hearing his name called.  He has explained to the VA doctor that he first began seeing the faces of dead people while in Vietnam reading reports on the dead and missing.  In August 2010 at his first VA examination, he reported seeing faces in his peripheral vision about once a week as well as hearing talking and phone ringing that wasn't real.  At a VA appointment in August 2011 he reported he was no longer having hallucinations during the day, but instead only seeing faces when he closed his eyes at night.  At his second VA examination in July 2012 he reported he regularly sees "dead people," including soldiers, who he feels want his help.

Although the Veteran maintains a close relationship with his grandchildren, particularly with his oldest grandson, he reported no other social relationships at either of his VA examinations.  The Veteran has consistently reported difficulty going out in public, although he has said he is able to go to the store when accompanied by his grandson or when it is not crowded, and in August 2010 he told the VA examiner he had taken his grandson to the movies and zoo.  In July 2012, the Veteran reported to the VA examiner he was unable to go to his grandson's baseball games, and in his February 2013 affidavit he stated he was unable to go to any school functions.  However, he was hoping to go to his grandson's parent teacher conference, as noted in February 2013.

He has suicidal ideation and regular panic attacks.  At therapy appointments and VA examinations since 2010 the Veteran regularly reported suicidal ideation, although not at every appointment.  In July 2012 he told the VA examiner that suicide was always on his mind.  The Veteran also regularly reported panic or anxiety attacks.  According to VA treatment records in August 2010 the Veteran estimated the number at two to three a week.  The July 2012 VA examiner noted the Veteran has panic attacks more than once a week and found the Veteran has near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

At his August 2010 evaluation he noted a history of anger and irritability when he was working.  The Veteran recounted to his VA doctor at a July 2011 appointment that he had tried to work in a pawn shop but got too nervous and could not deal with people who were upset.  The Veteran reported he had not worked for more than a decade.  The July 2012 examiner also stated that the Veteran has difficulty adapting to stressful circumstances including work or a worklike setting.  In fact, the July 2012 VA examiner specifically determined that the Veteran had total social and occupational impairment.  

The Veteran certainly does not meet all of the criteria for a 100 percent rating, but given the above findings, and the findings from the VA examiner in July 2012 that he has total social and occupational impairment due to his PTSD, all doubt is resolved in his favor that he should be entitled to a 100 percent rating for his PTSD effective February 9, 2010.  The GAF scores of 50 and 40 demonstrate, at the least, serious social or occupational impairment, and at most major impairment, and are consistent with a 100 percent rating.  Indeed, according to the DSM-IV, scores in the 41-50 range indicate the Veteran had no friends and is unable to keep a job, and those in the 31-40 range indicate he is a depressed man that avoids friends, neglects family, and is unable to work.  A finding of unemployability, alone, is sufficient reason to rate the PTSD as 100-percent disabling.  See Johnson v. Brown, 7 Vet. App. 95 (1995).  
 
While the Veteran maintains a relationship with his grandson, he does not have any other social life and is limited in his ability to go outside, unless he is accompanied by his grandson.  He also some suicidal ideation, anxiety, depression, panic attacks ranging from more than once a week to continuous, chronic sleep impairment, and mild memory loss.  In addition, he has met some of the other criteria for a 100 percent rating, including persistent hallucinations, and has been found by a VA examiner to have total social and occupational impairment.

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a rating of 100 percent for the PTSD since February 9, 2010.  As concerning this effective date, since this claim stems from an appeal of a rating decision granting service connection, the effective date provisions for service-connection claims apply.  Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later, will be the effective date.  The Veteran was discharged from active duty in 1968, and the claim on appeal was not received by the RO until February 9, 2010.  Thus, as his claim was not filed within a year following his separation from active duty, the effective date is the later of the two, the date of the claim or the date entitlement arose.  The RO apparently determined that entitlement to service connection arose effective the date of his claim on February 9, 2010, and thus assigned the effective date of the claim as the date service connection was warranted.  The Board will not disturb that finding.


ORDER

A higher 100 percent schedular rating is granted for the PTSD retroactively effective from February 9, 2010, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

	

